DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 4 March 2022, the drawings, specification, and claims were amended. Based on these amendments, the objections to the drawings, specification, and claims set forth in the previous office action have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least one roll guide defining a curved guide surface configured to guide a product in a curved path towards itself”. It is unclear whether Claims 2-8 are rejected based on their dependency from claim 1.
Claim 2 requires “at least one roll guide mounted on the arm, the at least one roll guide defining a curved guide surface”. Claim 2 depends from claim 1, which recites that “at least one roll guide is mounted on the arm, the at least one roll guide defining a curved guide surface”. It is unclear whether the at least one roll guide and the curved guide surface of claim 2 are distinct from those of claim 1. For purposes of examination, claim 2 will be interpreted as referring to the at least one roll guide and the curved guide surface introduced in claim 1. Claims 3-5 and 8 are rejected based on their dependency from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,349,635 (“Taguchi”), cited in an IDS.
Regarding claim 1, Taguchi discloses an arrangement for rolling a product (the apparatus A; see Figure 1 and lines 22-29 in column 3), the arrangement comprising:
a drive conveyor (the feeding conveyor a; see Figures 1 and 3 and lines 39-41 in column 3), and
a rolling assembly (the rolling-up roller assembly b; see Figures 1 and 3 and lines 44-45 in column 3) positioned above the drive conveyor (see Figures 1 and 3), the rolling assembly including:
an arm (one of the bearing plates 7; see Figures 1-3 and lines 54-60 in column 3) adapted to be driven between (i) a rolling position and (ii) a release position (see Figures 1-3 and line 61 of column 3 to line 6 of column 4); and
a product turner (one of the rolling-up rollers e, f, g; see Figures 1-4, lines 44-45 in column 3, and lines 21-38 in column 4) attached to the arm (see Figures 1-3 and lines 54-60 in column 3), such that in the rolling position, an end of the product turner extends into a conveying path of the drive conveyor (see Figure 3),
wherein at least one roll guide is mounted on the arm (a different one of the rolling-up rollers e, f, g), the at least one roll guide defining a curved guide surface (see Figures 1-4) configured to guide a product in a curved path towards itself (see Figures 1-4 and lines 21-38 in column 4).

Regarding claim 6, Taguchi discloses at least one actuator (the cylinder 8 and the actuator for the input belt 12; see Figure 1, line 64 of column 3 to line 3 of column 4, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi, as applied to claim 6 above, and further in view of U.S. Patent No. 5,281,120 (“Morikawa”), cited in an IDS.
Regarding claim 7, Taguchi does not explicitly disclose a central processing unit (CPU) including a timer, the CPU configured to receive an input signal from a sensor and initiate a countdown operation after which the CPU provides an output signal to the at least one actuator to drive the arm from the rolling position to the release position.
As discussed in the previous office action, Morikawa discloses a central processing unit (CPU) (the programming means; see lines 61-67 of column 3) including a timer (see Id.), the CPU configured to initiate a countdown operation after which the CPU provides an output signal to the at least one actuator to drive the arm from the Id.). Morikawa also discloses a sensor (the dough detector 6; see Figure 1 and lines 12-14 of column 2). Morikawa does not explicitly disclose that the programming means is configured to receive an input signal from the dough detector 6. However, given that the programming means controls movement of the frame 43 in order to roll and then release dough (see lines 61-67 of column 3), and given that the dough detector 6 detects incoming dough (see lines 12-14 of column 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dough detection information from the dough detector 6 to the programming means. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the above features to Taguchi to synchronize the rolling and releasing actions with the incoming food material. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Allowable Subject Matter
Claims 2-5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
It is well known in the art to provide a device for rolling a product where the device comprises a conveyor, an arm adapted to be driven between a rolling position and a release position, and a product turner attached to the arm such that, in the rolling position, the product turner extends into a conveying path of the conveyor. See the rejection of claim 1 above based on Taguchi as well as the rejection of claim 1 based on Morikawa in the previous office action. See also Figures 1-7 of European Patent No. EP 3,085,235, Figures 6A-E and 7A-D of U.S. Patent Application Publication No. 2021/0045391, and Figures 1-4 of German Patent Application Publication No. DE 44 02 346, for example.
However, none of the prior art discloses the further features of claim 2. Specifically, the prior art fails to disclose or suggest a device according to claim 1 further comprising: a guide flap mounted on the arm and hanging from the arm, the guide flap adapted to articulate from a first position prior to contact with a product to a second position upon contact with a product, and the at least one guide roll defining a curved guide surface adapted to guide the product into contact with the guide flap.
Claims 3-5 and 8 contain allowable subject matter based on their dependency from claim 2.

Response to Arguments
Applicant’s arguments with respect to the rejections based on Morikawa have been fully considered and are persuasive. Specifically, the Examiner agrees that Morikawa fails to disclose the limitations added to claim 1. Therefore, the rejections 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726